Citation Nr: 9915809	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  94-14 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disability, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


INTRODUCTION

The veteran had active military service from October 1975 to 
October 1979.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The Board remanded the case to the RO 
for additional development in March 1996 and September 1997.  
In October 1998, the RO increased the disability rating for 
the veteran's psychiatric disability to 30 percent from March 
1993.  The veteran continued his appeal for a higher 
disability rating.  The case has recently been returned to 
the Board for appellate consideration. 


FINDINGS OF FACT

1.  The current manifestations of paranoid personality result 
in considerable impairment of social and industrial 
adaptability with disturbance of sleep, paranoia, and 
isolation, but without currently more than considerable 
effect therefrom in establishing and maintaining effective 
work and social relationships.

2.  The veteran's paranoid personality has not rendered his 
psychiatric disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.


CONCLUSION OF LAW

The criteria for an increased rating of 50 percent for a 
psychiatric disability rated as paranoid personality have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.132, Diagnostic Code 9203 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130; Diagnostic 
Code 9433, 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO in April 1980 after review of the veteran's service 
medical records and a recent VA examination granted service 
connection based on aggravation for a psychiatric disability 
that it rated as paranoid personality and 10 percent 
disabling under Diagnostic Code 9203 criteria.  The 10 
percent rating was continued on several occasions thereafter 
based upon contemporaneous psychiatric examinations.  On a 
1990 VA psychiatric examination the multiaxial diagnostic 
impression was, pertinently, on Axis I polysubstance abuse 
and dependence, on Axis II antisocial personality disorder 
(primary diagnosis) and on Axis V highest level of adaptive 
functioning in the past year fair to poor.  A VA social 
worker opined on a survey completed earlier in 1990 that the 
veteran was severely impaired socially and industrially due 
to his heavy drug abuse and his mental problems that manifest 
themselves in paranoid thinking.

On a VA social work service survey completed in May 1993 the 
veteran was described as extremely hostile and brief in his 
responses.  In summary he was described as an unemployed 
salesman since 1990 and abuser of various substances and his 
spouse who had recently left a VA inpatient treatment program 
prematurely without having made any significant progress and 
as being totally impaired socially and industrially due to 
drug abuse and antisocial personality disorder.  

On another VA examination completed at that time he reported 
that he had worked as a salesman for an advertising company 
from 1986 to 1991. The report of a VA inpatient stay of six 
days in April 1993 for chemical dependency rehabilitation 
noted he had left treatment prior to development of a 
diagnostic summary and problem list and that he made no 
significant progress while in treatment.  He was considered 
employable.  The diagnoses were heroin dependence and alcohol 
abuse.

On a VA psychiatric examination completed in 1996 as a result 
of a Board remand it was reported that the veteran had not 
worked since his last evaluation in 1993 and stated he did 
not like to be around people.  He reported having isolated 
himself more since his mother's death and having a strained 
relationship with his father, a more distant relationship 
with his children and a friendly relationship with his former 
spouse.  He described the recent use of various substances 
including alcohol and heroin and stated that he did not 
confide in anyone and became easily angered and irritable.  
The examiner mentioned having a recent VA social and 
industrial survey that shows information then obtained 
essentially consistent with that related to the psychiatrist.

On the mental status examination the veteran was described as 
a casually and neatly groomed person who appeared depressed 
with poor eye contact and definite psychomotor retardation.  
His speech was described as slow with long latencies, his 
thought processes as linear and sequential and his though 
content as negative for any obvious psychotic symptoms.  He 
was fully alert and oriented and grossly there were no 
cognitive deficits.

The examiner's impression noted that the veteran had not 
worked any number of years and had become only more isolative 
and dysfunctional.  His situation was described as very 
complicated with heavy drug and alcohol abuse and a substance 
induced mood disorder.  The examiner opined that the veteran 
did meet the criteria for paranoid personality disorder but 
thought that the veteran was much more impaired by his 
polysubstance abuse and substance induced mood disorder and 
that he was mildly to moderately impaired psychologically, 
socially and occupationally from symptoms of paranoid 
personality disorder.  The examiner's multiaxial diagnosis 
included on Axis I polysubstance abuse, substance abuse mood 
disorder, on Axis II paranoid personality disorder and on 
Axis V 50 (Global assessment of functioning (GAF)). 

Pursuant to the Board remand in 1997, the RO obtained VA 
outpatient records that showed the veteran was seen once in 
September 1997 and reported current participation in various 
substance abuse treatment programs and an intention to 
participate in such treatment for a period of time.  A May 
1998 entry indicated he had canceled a follow-up visit in 
October 1997 and had not responded to follow-up telephone 
contact.   

On a VA social and industrial survey completed in August 1998 
it was reported that the veteran stated that he stayed in his 
room at home much of the time and that he was not employed.  
He reported a decrease in depressive symptoms but indicated 
he continued to experience homicidal ideation and sever 
isolation symptoms and weekly suicidal ideation that had 
increased in the previous six months.  He reported still 
feeling anger but more depression now.  He reported not 
having used drugs in the previous 16 months or alcohol in a 
year and of having been seen regularly by a local clinician 
for medication follow-up.  The interviewer reported that the 
veteran was neatly dressed and provided information 
minimally, was very concrete and had no eye contact.  He 
appeared very guarded but was not hostile and it appeared to 
the interviewer that the veteran suffered from severe 
isolation and severe depression symptoms with paranoia.  It 
was reported that the veteran was not receiving ongoing 
counseling at this time and that he spent the majority of his 
time alone in his room.  It was the interviewer's impression 
that the veteran continued to be severely impaired by his 
paranoid personality disorder and depression symptoms.  The 
interviewer noted that the veteran reported having applied 
for Social Security (SSA) disability benefits.

On a VA psychiatric evaluation in August 1998 the examiner 
indicated that the veteran's claims file and medical file had 
been reviewed.  The veteran reported that he was separated 
from his wife and spent most of his time in a room by himself 
watching television.  He stated that he did not think he 
could tolerate a job because he did not like to be around 
people, took offense easily and was afraid he would hurt 
someone on the job.  Hs education, job history and 
confinement experience was mentioned.  He reported to the 
examiner that he was depressed and though that when he had 
stopped using heroin over a year previously his mental state 
would have improved.  He reported not sleeping well, that he 
did not have energy, had an irregular appetite and though 
about suicide a lot.  

The veteran recalled that drug use began in the service and 
continued thereafter.  He stated that for a number of years 
he had been working with a psychologist.  The examiner 
reported that the veteran had never been on antidepressant 
medication and was currently in a 12-step program attending 
several meeting each week.  The examiner described the 
veteran's formative background and that he began to use drugs 
at a rather young age.  After service, where the veteran 
stated he began to use drugs, he reportedly had no real 
employment history and had been incarcerated much of the 
time.  He reportedly had little pleasure occasionally 
visiting with his children and did not like to be around his 
spouse from whom he was separated.  

Regarding the veteran's mental status, the examiner described 
the veteran as neatly dressed but with very poor eye contact, 
indicating that the veteran never really looked at him.  The 
veteran seemed to be very tense and trying hard to control a 
lot of anger.  He did seem depressed and his thought 
processes were well organized without evidence of any kind of 
psychosis such as delusions or hallucinations.  According to 
the examiner, the veteran described himself as a very 
mistrustful person who could be quite explosive and needed to 
be alone to avoid confrontations with people.  The examiner 
reported that the veteran was oriented in three spheres, that 
his memory was generally intact, that his cognitive 
functioning was intact and that he was able to abstract.  

The diagnosis impression was multiaxial with polysubstance 
abuse, especially intervenous heroin, no drug use since May 
1997 and dysthymic disorder (chronic depression) on Axis I; 
personality disorder, mixed type, with paranoid and anti-
social features on Axis II; on Axis IV that he was a very 
angry, isolated person who was explosive and struggled with 
cravings for drugs and had no career and no significant 
relationships; on Axis V GAF 40-45 only partially due to the 
paranoid personality.  

In a discussion of the evaluation the examiner opined that 
the veteran was a very impaired man, apparently very angry 
and explosive, who had been incarcerated and who spent years 
in isolation even when in prison because he could not get 
along with the general population.  The examiner noted the 
history of drug use, his current abstinence, his involvement 
with a psychologist and his reported increased depression, 
despondence and hopelessness about his future as he had 
stopped using drugs.  

Regarding the amount of the veteran's current troubles that 
were due to his paranoid personality alone, the examiner 
opined that the veteran was not purely a paranoid 
personality, that although he was a personality disorder, 
antisocial traits and paranoid traits had to be accounted for 
as well.  The examiner opined that the veteran now had a 
depression that seemed to be a response to his stopping 
heroin use and it was suspected that illicit drug use over 
the years covered over the depression that has now become 
more obvious.  The examiner did not think the depression was 
tied to the veteran's military service although it certainly 
was a disabling factor.  

The examiner stated that overall the veteran had been given a 
GAF rating of 40-45 it was very hard to factor out the 
paranoid personality from this, but focusing just on that the 
veteran would receive a GAF rating of perhaps 60-65.  In 
summary, the examiner emphasized how impaired the veteran was 
with a very serious personality disorder and a significant 
superimposed depression and for whom it was very difficult to 
work because of anger and explosiveness.  The examiner noted 
that the veteran led a very isolative lifestyle. 

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1996), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection is presently in effect for paranoid 
personality that has been assigned a 30 percent evaluation.  
The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  Where 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the veteran's psychiatric disability must be evaluated under 
both the old and new rating criteria to determine which 
version is more favorable to the veteran although the new 
criteria may not be applied prior to their effective date.

A 10 percent evaluation under the old criteria was assigned 
where there was mild impairment of social and industrial 
adaptability.  A 30 percent evaluation under the old criteria 
was assigned where there was definite impairment of social 
and industrial adaptability.  A 50 percent evaluation was 
assigned upon a showing of considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation was 
warranted for severe impairment of social and industrial 
adaptability.  A 100 percent evaluation was assigned for 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. § 4.132, Code 9203 
(1996); effective prior to November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons for bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c) (West 1991).

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

The revised rating criteria provide a 30 percent evaluation 
in the presence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Ratings shall be based as far as practicable, upon the 
average earning impairments of earning capacity with the 
additional proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the
basis of the criteria set forth in this paragraph an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further duty to assist exists 
with respect to this well grounded claim for increase.  The 
veteran has been provided comprehensive evaluations in 
connection with the claim and other records have been 
requested.  The Board has taken note in the evaluation of the 
claim for increase of the potential for prejudice to the 
veteran in the RO not having requested records of recent 
private treatment brought to its attention through the 1998 
VA evaluation.  Although the veteran has mentioned having 
filed a SSA disability claim, he has not advised VA that a 
decision has been made or is imminent or that he has provided 
SSA with evidentiary material relevant of significance to 
this claim but not of record with VA to warrant another 
remand. Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois 
v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).

A review of the record demonstrates that the current 30 
percent evaluation was assigned in a 1998 RO decision.  Over 
the course of this claim, the veteran has received 
comprehensive VA psychiatric examinations.  Historically, he 
had employment as a salesman for several years that was 
interrupted by his incarceration.  The examinations showed 
his disturbed mood, paranoia and marked difficulty 
interpersonal relationships.  His GAF was assessed as 60-65 
on the most recent examination in 1998, which confirms 
moderately impacting psychiatric symptoms in the context of 
personal life and employment.  Previously it had been 
assessed as 50 and it is presumed that reflected the 
impairment from the service-connected disability 
manifestations.

On the most recent examination, the examiner opined that the 
veteran was significantly impacted by his psychiatric 
disorder and did not indicate any appreciable improvement 
since the previous examination other than the veteran's 
abstinence from illicit substances and excessive use of 
alcohol that had plagued him for many years. 

The recent examination have included a diagnosis of paranoid 
personality and a GAF score range of 50 to 65, which 
corresponds generally to moderate or moderately severe 
symptoms under the GAF scales in use since November 7, 1996.  
The VA examiner in 1998 did change the score appreciably in 
view of the current evaluative criteria and attempting to 
separate out as was possible manifestations of paranoid 
personality from nonservice-connected depression.  The 
examiner appears to made a plausible presentation for the 
lines of demarcation drawn between the service-connected and 
nonservice-connected psychiatric manifestations.  It is 
noteworthy that the examiner in 1998 did not link substance 
abuse to the current level of impairment from the paranoid 
personality and such connection has not been argued.  Under 
the current interpretation of applicable regulations, service 
connection and entitlement to compensation are distinct 
elements with the former not necessarily establishing 
entitlement to the latter for substance abuse disorders.  See 
for example Barela v. West, 11 Vet. App. 280 (1998) and 
VAOPGCPREC 2-98 (O.G.C. Prec. 2-98).  

In reviewing the medical evidence of record, the Board is of 
the opinion that an evaluation of 50 percent for the 
veteran's service-connected psychiatric disability is 
warranted under the new schedular criteria and it is also 
supported under the old criteria.  In this case neither 
appears to offer any clear advantage to the veteran.  
Although the veteran has apparently not worked in many years, 
such inability would be evident in part because of the 
objective level of psychiatric impairment from nonservice-
connected psychiatric disorder as noted by the examiner in 
1998.  The veteran does not appear to interact with 
individuals in and outside of his family to any appreciable 
extent.  Moreover, the average GAF score reasonably 
correlates with considerable impairment.  

Overall, the veteran does not appear to have maintained 
acceptable relationships with others and symptoms are more 
than contemplated by the 30 percent rating.  Considerable 
impairment of social and industrial adaptability does appear 
to have been demonstrated in view of the recent comprehensive 
psychiatric evaluations that have described an essentially 
consistent presentation.  These reports are given great 
probative weight in assessing the level of impairment, as 
they are the products of medical professionals in the field 
of psychiatry.  The 50 percent evaluation appears to be 
appropriate at this time in view of the veteran's paranoia 
and impairment in interpersonal relationships that may 
reasonably be linked to the paranoid personality.  He has 
also described panic episodes on the recent examination. 
These  are significant elements in the current rating 
criteria.  The Board will presume that the information that 
would be available from his private treatment is no doubt 
consistent with that presented in several recent VA 
examinations and would therefore assist in supporting a 
higher evaluation.   

A 70 percent evaluation is not warranted under the new 
criteria, as the veteran has not been shown to have such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) that are due to the service-
connected paranoid personality.  His depression symptoms are 
seen as significant but the recent examination did not link 
them to the service connected disability in any manner.  The 
absence of any significant number of the symptoms on two 
comprehensive psychiatric examinations the veteran recently 
received is relied upon by the Board for the decision in 
favor of the intermediate rating of 50 percent but no higher 
at this time.  The examiner in 1998 indicated the 
significance of the nonservice-connected depression and 
viewed the level of functioning from the service-connected 
disability though the GAF rating as indicative of no greater 
impairment now than previously established.  The GAF rating 
is but one factor to be considered in the overall assessment.  
However, overall, the Board is inclined to find that a 
careful evaluation of the service-connected paranoid 
personality symptoms shows they more nearly approximate the 
criteria for a 50 percent evaluation under either the old or 
new criteria.  Severe social and industrial impairment from 
the service-connected manifestations alone does not appear to 
be more nearly approximated in the record.  Mittleider v. 
West, 11 Vet. App. 181 (1998). 

The veteran has reported his work history and the 
difficulties with work that he relates to his psychiatric 
disability.  It is noted that under 38 C.F.R. § 3.321(a) the 
rating schedule provisions represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  
Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  The subsection allows 
for the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, to approve an extraschedular evaluation.

It does not appear from the record that his service connected 
psychiatric disability symptoms have rendered the veteran's 
disability picture unusual or exceptional in nature.  The 
disability has not been shown to constitute factors that 
would in and of themselves markedly interfere with 
employment, nor have they required frequent inpatient care as 
to render impractical the application of regular schedular 
standards.  

Accordingly, assignment of an increased evaluation on an 
extraschedular basis is not warranted under the criteria of 
38 C.F.R. § 3.321(b)(1).  Based upon the record, the Board 
finds that an extraschedular evaluation is not warranted as 
the schedular criteria are seen as adequate for the 
evaluation of the veteran's psychiatric disability.  

The Board would agree that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  However, such 
factors would be apparent from the record and necessarily 
relate to the service-connected disability.  See, for 
example, Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997) 
and Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997). 

From the recent examination report there does not appear to 
be probative evidence that any nonservice-connected disorders 
that affect the veteran's personality disorder in such a 
manner to render impractical the application of the regular 
schedular standards.  See for example Johnston, 10 Vet. App. 
at 86-89.


ORDER

An increased evaluation of 50 percent for a psychiatric 
disability is granted subject to the regulations governing 
the payment of monetary awards.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

